Title: To George Washington from Brigadier General John Sullivan, 14 October 1775
From: Sullivan, John
To: Washington, George



Much Respected Sir
Winter Hill October the 14th 1775

I have Reviewed the Palefaced Corps in my Brigade & find The Persons named in the Inclosed List Totally unfit for Duty at present have been So for a Long time & are Likely to Remain So During this Campaign Except Those to whose names I had added a Quere whose Disorders may possibly be Removed before the End of this Campaign with respect to those your Excellencey will act as your wisdom Shall Direct with Respect to all the others I beg Leave to Say that the Sooner they are Discharged The Sooner will the Continent be free from the unn[e]cessary

Charge of maintaining them here—I am with Respect yr Excellenceys most obedt Servt

Jno. Sullivan

